UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7249



CARL ANTHONY GRAY,

                                            Plaintiff - Appellant,

          versus

DAVID K. MAPP, Sheriff of the Norfolk City
Jail; DR. CLARDY, Physician, Norfolk City
Jail; Y. F. DAVID, RN, Medical Administrator,
Norfolk City Jail; M. C. REYNOLDS, Nurse,
Norfolk City Jail; BOARD OF CORRECTIONS OF THE
STATE OF VIRGINIA; VIRGINIA STATE BOARD OF
HOUSING; EDWARD MURRAY, Director; RAY KESSLER,
Health Administrator; BALVIR KAPIL, Chief
Physician; JOHN DOE, Chief Nurse; MICHAEL
PFEIFFER, Vice President; JAMES E. JOHNSON,
Regional Corrections Inspector,

                                           Defendants - Appellees.



                            No. 95-7458


CARL ANTHONY GRAY,

                                            Plaintiff - Appellant,

          versus


EDWARD G. MURRAY; P. A. TERRANGI, Warden; H.
D. UNDERWOOD, RN; MICHAEL PFEIFFER, Vice
President, CMS; ROSCOE RAMSEY; J. WEBSTER;
DOCTOR ONG; DOCTOR MASON; K. HAMLIN, R.N.;
PIERRE D. LORD,

                                           Defendants - Appellees.
2
                           No. 95-7538


CARL ANTHONY GRAY,

                                           Plaintiff - Appellant,

          versus


THOMAS LANYI, Dr., Urologist; DR. WELCH, Medi-
cal Administrator, Department of Corrections;
DR. BARNES, Chief Physician, Department of
Corrections; D. L. BRENDLINGER, Dr., Radiolo-
gist, Department of Corrections; L. T. LESTER,
Warden, Department of Corrections; EDWARD
MURRAY, Director, Department of Corrections;
BALVIR L. KAPIL, Chief Physicial; R. B.
KESSLER, Dr., Chief Administrator,

                                          Defendants - Appellees.




Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CA-93-941-2, CA-93-1078-CV-2, CA-93-1077-2)

Submitted:   February 7, 1996         Decided:   February 22, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Carl Anthony Gray, Appellant Pro Se. Jeff Wayne Rosen, ADLER,
ROSEN & PETERS, P.C., Virginia Beach, Virginia; Mary Elizabeth
Shea, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia; Sandra Morris Holleran, MCGUIRE, WOODS, BATTLE & BOOTHE,
L.L.P., Richmond, Virginia; John Baldwin Catlett, Jr., Carlyle
Randolph Wimbish, III, SANDS, ANDERSON, MARKS & MILLER, Richmond,
Virginia, for Appellees.


                                3
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     In these consolidated appeals Appellant appeals from the
district court's orders denying relief on his 42 U.S.C. § 1983

(1988) complaints. We have reviewed the records and the district

court's opinions and find no reversible error. Accordingly, we

affirm on the reasoning of the district court.* Gray v. Mapp, No.
CA-93-941-2; Gray v. Murray, No. CA-93-1078-CV-2; Gray v. Lanyi,

No. CA-93-1077-2 (E.D. Va. June 21, 1995, and July 12, 1995; Aug.

4, 1995; Aug. 7, 1995, and Sept. 21, 1995). We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




    *
      In light of this disposition, Appellant's motion to appoint
counsel and motion to stay are hereby denied.

                                4